         Case 1:20-cv-01252-JPO-SLC Document 17 Filed 09/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SHAEL CRUZ,

                               Plaintiff,

         -v-
                                                        CIVIL ACTION NO.: 20 Civ. 1252 (JPO) (SLC)
AEROGROW INTERNATIONAL, INC.,
                                                              ORDER FOR STATUS REPORT
                               Defendant.

SARAH L. CAVE, United States Magistrate Judge.

         On August 14, 2020 the parties improperly filed a stipulation of dismissal. (ECF No. 14).

On August 17, 2020, the Clerk of Court entered a notice to attorneys to correct the filing.

         Further, pursuant to the Court’s August 20, 2020 order, by September 9, 2020, the parties

were directed to submit a stipulation of dismissal or a status report on the progress of finalizing

settlement. (ECF No. 16). To date, neither the corrected stipulation of dismissal nor a status

report has been filed.

         Accordingly, by Friday, September 18, 2020, the parties must submit a corrected

stipulation of dismissal or a status report.



Dated:          New York, New York
                September 11, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
